United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1476
Issued: December 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 6, 2010 appellant, through her attorney, filed a timely appeal from a March 29,
2010 merit decision of the Office of Workers’ Compensation Programs that did not modify the
prior denial of his claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the appeal.
ISSUE
The issue is whether appellant sustained an injury on March 5, 2008 causally related to
his federal employment.
FACTUAL HISTORY
This case has previously been before the Board.1 In an October 26, 2009 decision, the
Board found that appellant did not submit sufficient medical evidence to establish that the
1

Docket No. 09-918 (issued October 26, 2009). Appellant filed a traumatic injury claim for a low back injury on
March 5, 2008 when he slipped at his delivery van and fell against the bumper of the motor vehicle. The Office
accepted that he fell against the bumper. Appellant was treated by Dr. Fredrick Harris, a Board-certified radiologist,
and Dr. Prasanna L. Soni, a Board-certified orthopedic surgeon.

March 5, 2008 incident at work caused or contributed to a low back injury. The facts of the case
as set forth in the Board’s prior decision are incorporated herein by reference.
In a February 13, 2010 letter, counsel requested reconsideration before the Office and
submitted a January 12, 2010 report from Dr. William N. Grant, Board-certified in internal
medicine. Dr. Grant examined appellant on January 12, 2010 and obtained a history of injury
that appellant was delivering mail and, when resting against his mail truck, slipped and fell
hitting his low back on the truck bumper. Appellant reported an immediate onset of severe low
back pain. Dr. Grant stated that, prior to March 5, 2008, appellant never had any prior low back
pain and he was subsequently treated by Dr. Harris with medication and physical therapy. He
advised that appellant complained of constant low back pain which became unbearable with
weight bearing, bending, squatting, stooping or walking up or down inclines. Dr. Grant advised
that appellant’s pain and numbness were getting worse but that appellant was at maximum
medical improvement as of that date. On examination of the lumbar spine, he found diminished
normal curvature and tenderness to palpation. Dr. Grant listed findings on range of motion and
noted positive straight leg raising at 15 degrees. He also advised that deep tendon reflexes were
diminished. Dr. Grant stated: “It is my medical opinion that there is an absolute causal
relationship between [appellant’s] lower back pain and his fall on March 5, 2008. Prior to
March 5, 2008, [he] never had any lower back pain and numbness.”
In a March 29, 2010 decision, the Office denied modification of its prior decision
denying appellant’s claim. It found that the report of Dr. Grant provided an affirmative opinion
on causal relationship which was weakened by the lack of rationale in support of the physician’s
stated conclusion. It was noted that appellant was not seen by Dr. Grant until two years
following the accepted incident and it was not evident from the report that he had any access to
appellant’s medical records.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act
has the burden of establishing the essential elements of her claim by the weight of the reliable,
probative and substantial evidence.2 A claimant must establish that he or she is an “employee of
the United States” within the meaning of the Act;3 that he or she filed his or her claim within the
applicable time limitation;4 that he or she sustained an injury in the performance of duty, as
alleged;5 and that his or her disability for work, if any, is causally related to the employment
injury.6
To determine whether an employee sustained a traumatic injury in the performance of
duty, the consideration of fact of injury consists of two components: that the employee actually
2

5 U.S.C. § 8101 et seq. See J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55 (1968).

3

M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercado), 4 ECAB 357 (1951).

4

R.C., 59 ECAB 427 (2008); Kathryn A. O’Donnell, 7 ECAB 227 (1954).

5

S.B., 58 ECAB 398 (2007).

6

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143 (1989).

2

experienced the employment incident alleged to have occurred and that the employee submit
medical evidence to establish that the incident caused a personal injury.7
The issue of whether a claimant’s condition is related to an accepted work incident is a
medical question that must be resolved by probative opinion by a physician.8 A medical report is
of limited probative value on the issue of causal relationship if it contains a conclusion which is
unsupported by adequate medical rationale.9
ANALYSIS
The Office accepted that appellant slipped while leaning against his postal vehicle and
fell against the bumper on March 5, 2008. It denied his claim, finding that the medical evidence
submitted in support of the claim was not sufficient to establish that he sustained a low back
injury due to this incident.
The Board finds that the January 10, 2010 report of Dr. Grant is not sufficient to establish
appellant’s claim. Although Dr. Grant provided an accurate description of the manner of injury
when appellant slipped and fell, he addressed causal relationship by noting that prior to March 5,
2008 appellant never had any low back pain or numbness. The Board has generally held that an
opinion on causal relationship based solely on a temporal relationship is not sufficient to
establish a claim.10 The mere assertion that appellant had no problems with his low back prior to
the employment incident is insufficient to establish causal relation or aggravation by the
employment factor. The fact that a condition manifests itself during a period of employment
does not raise an inference of causal relationship.11 Other than noting appellant’s history of pain
and numbness in the area of his low back, Dr. Grant did not provide a specific diagnosis of
appellant’s back condition.12 He did not confirm or discuss the prior diagnosis of a lumbar
contusion by Dr. Harris or lumbar strain by Dr. Soni. It is not readily apparent that Dr. Grant
had any prior medical records available to him for review. He provided brief findings pertaining
to range of motion on clinical examination but did not address whether any diagnostic studies
were ever obtained to clarify the nature of appellant’s complaints or to confirm radiculopathy
into either lower extremity.
In assessing the weight of medical opinion, such factors as the opportunity for and
thoroughness of examination, the accuracy and completeness of the physician’s knowledge of
the facts and medical history, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion determine the reliability and probative value accorded on

7

See David Apgar, 57 ECAB 137 (2005); Steven S. Saleh, 55 ECAB 169 (2003).

8

See William A. Archer, 55 ECAB 674 (2004).

9

See Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

10

See Louis R. Blair, 54 ECAB 348, 350 (2003); Thomas D. Petrylak, 39 ECAB 276 (1987).

11

Steven R. Piper, 39 ECAB 312 (1987).

12

See Robert Broome, 55 ECAB 339 (2004).

3

review.13 The one-page report of Dr. Grant is deficient for the reasons noted. Dr. Grant first
examined appellant some two years following the accepted incident and failed to provide a firm
medical diagnosis or fully rationalized opinion on the issue of causal relation.14 The medical
evidence submitted by appellant is not sufficient to establish his claim for compensation.
CONCLUSION
The Board finds that appellant has not established that the March 5, 2008 incident at
work caused an injury to his low back.
ORDER
IT IS HEREBY ORDERED THAT the March 29, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: December 20, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

Michael S. Mina, 57 ECAB 379 (2006); Gary R. Sieber, 46 ECAB 215 (1994).

14

See Eileen R. Kates, 46 ECAB 573 (1995). Treatment by Dr. Grant in 2010 was not contemporaneous to the
March 5, 2008 incident accepted in this case, thereby diminishing the probative value of his opinion.

4

